Citation Nr: 1445331	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Before the Veteran died, he perfected an appeal for an initial increased evaluation for PTSD.  In February 2008, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development and readjudication. The Veteran died in December 2008, prior to the Board's issuance of a final decision.  As discussed in more detail below, regulations pertaining to substitution of a surviving spouse in claims pending at the time of a veteran's death may require further development and readjudication in compliance with the Board's February 2008 remand instructions.

In January 2013, a hearing was held by means of videoconferencing equipment with the Veteran in Winston-Salem, North Carolina, before the undersigned, in Washington, DC.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I.  Outstanding VA Treatment Records

As an initial matter, the Board notes that at the January 2013 hearing, the appellant indicated that the Veteran was in treatment at the Salisbury VA Medical Center in the time leading up to his death in December 2008.  The most recent VA treatment records in the claims file date from November 2005.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, any outstanding VA treatment records pertaining to the Veteran should be sought.

II.  Service Connection for Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  According to the Veteran's death certificate, his immediate cause of death was hepatic encephalopathy due to, or as a consequence of, alcoholic cirrhosis.

At the time of his death, the Veteran was service-connected for the following disabilities: posttraumatic stress disorder (PTSD); gunshot wound, right upper arm with degenerative changes of the elbow and ulnar nerve; and scar tissue formation due to residuals of gunshot wound of the right upper extremity.

The appellant testified at the January 2013 hearing that the Veteran's alcoholic cirrhosis was a result of his use of alcohol to alleviate symptoms and manifestations of his PTSD and pain from his service-connected disabilities affecting his right upper extremity.

In light of the appellant's contentions, the Board finds it necessary to obtain a VA medical opinion.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  

III.  Increased Initial Rating for PTSD for Accrued Benefits Purposes

As a matter of law, the Veteran's appeal on the merits with regard to the issue of entitlement to an increased initial rating for PTSD has become moot by virtue of his death.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).  However, the dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the Veteran's death.  See Veteran's Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) [creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008].  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."

The Board notes that the Veteran's wife filed a VA Form 21-534 in February 2009, approximately 2 months after the Veteran died.  Significantly, a VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010) [if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the AOJ, and the AOJ will make a determination in the first instance regarding eligibility for substitution].  Crucially however, the AOJ has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  Consequently, the proper course at this juncture is to remand the matter for further development on the issue of substitution.

If eligibility for substitution is found, the RO must issue appropriate notice to the appellant, conduct any necessary development, and then readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD per the instruction of the Board's February 2008 Remand, to the extent possible, as if the appellant was standing in the shoes of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical treatment records from the Salisbury VA Medical Center from November 2005 to December 2008, pertaining to the Veteran.  Any negative response should be noted in the record and the appellant notified accordingly.    

2.  Thereafter, arrange for the Veteran's claims file (and a copy of this remand) to be forwarded to an appropriate physician for review and a medical advisory opinion as to whether the Veteran's service-connected disabilities, at least as likely as not (i.e., a 50 percent or better probability), caused or contributed to cause or hastened his death.  The opinion should specifically address and discuss the plausibility of the appellant's theory of entitlement, i.e., that the Veteran's alcoholic cirrhosis resulted from his self-medicating for flashbacks and other symptoms of PTSD, as well as for pain from his upper right extremity disabilities, with alcohol.  If the opinion is negative, the consulting physician should further opine whether any cause of the Veteran's death (primary, underlying, or contributory) was somehow otherwise related to his service.

The consulting physician should explain the rationale for all opinions, citing to supporting factual evidence; the examiner should also comment on any relevant opinions already of record (expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement).

3.  Adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper.  The AOJ should refer to the appellant's February 2009 VA Form 21-534 as well as Fast Letter 10-30 (Aug. 10, 2010).

4.  If the request for substitution is denied, the appellant should be advised that a timely notice of disagreement will be necessary to initiate an appeal to the Board as to the RO's substitution determination.  38 C.F.R. § 20.302(a) (2014).

5.  If the appellant's request for substitution is denied, the AOJ should then readjudicate whether an initial rating in excess of 30 percent for PTSD is warranted for accrued benefits purposes, considering the evidence in the claims file as it stood at the time of the Veteran's death, to include any newly-associated VA treatment records which are considered to have been constructively of record at that time. 

If the request for substitution is granted, the AOJ should provide adequate notice to the appellant, and conduct any additional development deemed necessary, to include that directed by the Board's February 2008 remand, to the extent possible.  The AOJ should then readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD, with the appellant substituted as the claimant.

If the benefits sought are not granted in full, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and allowed an appropriate period of time to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

6.  After completing the development requested in parts 1 and 2, readjudicate the claim for entitlement to service connection for the cause of the Veteran's death in light of all additional evidence received.  If the claim is denied, the AOJ should provide the appellant and her representative with an SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



